This is an appeal from a judgment of the county court of Tarrant county for civil cases in an action in which the sum of $136.03 is in controversy. There is nothing in the transcript to show that the county court of Tarrant county for civil cases ever acquired jurisdiction over the cause and its judgment therefore is reversed, and the cause remanded for another trial. There is in the transcript an agreed statement of the case and the facts proved, in which agreement it is stipulated that the suit originated in the justice's court, precinct No. 1, Tarrant county, and resulted in a judgment in favor of the plaintiff against the defendant, and that the defendant railway company appealed to the county court of Tarrant county for civil cases, filed its appeal bond, as required by law, and that the transcript of the judgment from the justice's court was duly filed in said county court, but the transcript contains no other evidence of these facts, and for the reasons given in American Soda Fountain Co. v. Mason, 55 Tex. Civ. App. 532, 119 S.W. 714, these recitations are insufficient. The statute (Rev.St. 1895, art. 1014) provides that in all cases of appeal or writ of error to the Courts of Civil Appeals the trial shall be on a statement of facts, or agreed statement of the pleadings and proof, etc. But it is nowhere provided that such agreement may take the place of those jurisdictional facts which are required by other provisions of the statute to be shown in the transcript; the "agreed statement" contemplates only the "pleadings and proof."
Reversed and remanded. See Ware v. Clark. 58 Tex. Civ. App. 356,125 S.W. 618.